t c memo united_states tax_court estate of eleanor t r trotter deceased william f rector jr and ann rector lewis co-executors petitioner v commissioner of internal revenue respondent docket no filed date in d gratuitously transferred her residence to an irrevocable_trust naming her daughter as trustee and her grandchildren as beneficiaries d then continued to occupy the residence without payment of rent until her death in held there existed an implied understanding that d would retain possession and enjoyment of the residence such that the property is includable in her gross_estate under sec_2036 i r c held further the value of the residence for purposes of inclusion in the gross_estate is dollar_figure h lawrence yancey for petitioner blizabeth downs for respondent memorandum opinion nims judge respondent determined a federal estate_tax deficiency in the amount of dollar_figure for the estate of eleanor t r trotter the estate the issues for decision are whether pursuant to sec_2036 the gross_estate of eleanor t r trotter decedent includes the value of a residence transferred to an irrevocable_trust and if so the proper value of the property for estate_tax purposes unless otherwise indicated all section references are to sections of the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference decedent was a resident of little rock arkansas when she died testate in that state on date her will was subsequently admitted to probate in the probate_court of pulaski county arkansas fourth division william f rector jr and ann rector lewis were named co- executors of the estate and likewise provided a mailing address of little rock arkansas at the time the petition in this case was filed decedent was diagnosed with breast cancer in asa result of surgery and chemotherapy the cancer went into remission until when it returned in the form of malignant lymphoma decedent waged a continuing battle with the disease until her death from the condition approximately years later during decedent met with her attorney and her children on several occasions for the purpose of planning the passage of decedent’s property in the event of her death decedent had three adult children from her first marriage to william f rector ann rector lewis william f rector jr and nancy rector decedent had married her second and surviving husband john f trotter sr mr trotter several years after william f rector’s death at one such meeting on date decedent created an irrevocable_trust entitled the eleanor trotter grandchildren trust the trust the named beneficiaries of the trust were the grandchildren of eleanor t trotter and the issue thereof if any and the designated trustee was decedent’s daughter ann rector lewis as of that date decedent had five grandchildren two of whom were adults and three of whom were minors the trust instrument provided that during the term of the trust the trustee was reguired to hold manage invest and reinvest the trust property for the benefit of the beneficiaries the document also authorized the trustee to distribute income and q4e- principal to the beneficiaries as the trustee deemed necessary for the beneficiaries’ health education support or maintenance the trust instrument then set forth the following with respect to the trust’s termination upon the death of eleanor t trotter the real_estate which is contemplated to be held by this trust namely apartment 3-s westriver townhouses horizontal property regime pulaski county arkansas shall be maintained for one year during which time john f trotter sr if he remains married to grantor at the time of her death shall be entitled to live in such real_estate rent free if he pays all occupancy expenses also he shall have the option within one year of grantor’s death to lease or purchase such real_estate at its fair rental rate or fair_market_value as the case may be if he leases the real_estate the trust shall continue to hold the real_estate until the lease terminates at the termination of the lease or if no lease one year following grantor’s death the assets then held in trust shall be divided into equal shares for as many grandchildren of grantor as are then living or who have deceased but left issue surviving such shares shall then be distributed directly to the beneficiaries except to those who are minor and in such event distribution shall be to a trustee managing a_trust for the benefit of such minor beneficiary the provisions described above regarding the use and distribution of trust assets during and at the termination of the trust were contained in paragraph of the document labeled dispositive provisions paragraph right of withdrawal next stated in pertinent part notwithstanding the provisions of paragraph above in the calendar_year in which the trust is created the beneficiaries shall have the power in their sole discretion commencing with the date of such creation to withdraw property then belonging to the principal of the trust having a value equal to the --- - lesser_of the the actual amount contributed by each transferor during the calendar_year of the creation of the trust or ii dollar_figure per transferor if an additional_contribution to principal is made to the trust in a calendar_year subsequent to the year in which the trust is created each grandchild then living shall have the power in his her sole discretion commencing with the date of such addition to withdraw property then belonging to the principal of the trust including the property constituting the addition having a value equal at the time of withdrawal to the value of the addition to trust at the time of such addition immediately after the time of addition provided that the individual making the addition shall have the right by a written instrument filed with the trustee to exclude any individual who would otherwise have a power_of_withdrawal from exercising such power increase or decrease the amount subject_to any power_of_withdrawal except that the amount subject_to all withdrawal powers shall not exceed the amount of the addition or to change the period during which any power_of_withdrawal may be exercised the trustee shall notify in writing each person having a withdrawal power or a legal guardian or parent thereof advising each such person of the existence of the withdrawal power and such notification shall be made promptly after the creation of the trust or after an addition is made in a calendar_year subseguent to the year of creation of the trust bach such person receiving notification from the trustee shall have thirty calendar days or in the case of an addition such other period determined by the individual making the addition after receiving such notification to exercise the power by a written instrument delivered to the trustee subsequently on date decedent signed a warranty deed transferring title to apartment 3s of the westriver townhouses to the trust such property was the condominium in which decedent and mr trotter resided in addition although mr trotter was not an owner of the condominium he also signed the warranty deed to release any spousal rights in the property -- - accruing to him under arkansas law no consideration was paid to decedent or mr trotter in connection with the transfer following the trust’s creation none of the beneficiaries attempted to exercise a right of withdrawal decedent and mr trotter continued to live in the condominium as their primary residence until decedent’s death on date no rental payments were made by decedent and or mr trotter to the trust from date to date during this period decedent paid all occupancy expenses related to the condominium including maintenance_expenses utilities property taxes condominium fees and premiums for insurance coverage no bank account was maintained by or for the trust and with the exception of the above-referenced transfer of title to the condominium the trust did not receive or distribute any cash or other_property during this time as previously indicated decedent died on date thereafter for a period of months mr trotter continued to reside in the condominium he made no rental payments to the trust with respect to his occupancy during this period and until at least june of the trust expended no funds for maintenance utilities taxes or fees received no further cash or property and distributed no assets for the benefit of the beneficiaries - on date the condominium was sold for a purchase_price of dollar_figure the proceeds of the sale were distributed by the closing agent to the beneficiaries of the trust and the trust was terminated a form_706 united_states estate and generation-skipping_transfer_tax return was filed for decedent’s estate on date therein an election was made under sec_2032 to value decedent’s gross_estate as of the alternate_valuation_date the gross_estate so reported did not include any value attributable to the condominium following an examination of decedent’s estate_tax_return which was initiated on date respondent determined that the condominium was includable in decedent’s gross_estate at a fair_market_value of dollar_figure discussion i inclusion of the condominium in decedent’s gross_estate a general rules as a general_rule the internal_revenue_code imposes a federal tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 such taxable_estate in turn is defined as the value of the gross_estate less applicable deductions sec_2051 sec_2031 then specifies that the gross_estate - - comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2033 broadly states that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2034 through then explicitly mandate inclusion of several more narrowly defined classes of assets among these specific sections is sec_2036 which reads in pertinent part as follows sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom regulations similarly explain that the gross_estate under sec_2036 includes the value of property if the decedent retained the use possession right to the income or other enjoyment of the transferred property sec_20_2036-1 estate_tax regs --- - given the language used in the above-quoted provisions it has long been recognized that sec_2036 describes a broad scheme of inclusion in the gross_estate not limited by the form of the transaction but concerned with all inter_vivos transfers where outright disposition of the property is delayed until the transferor’s death 437_f2d_1148 4th cir accordingly courts have emphasized that sec_2036 is phrased in the alternative such that inclusion is mandated absent full consideration if the transferor retained either actual possession or enjoyment or a right to the income 265_f2d_667 3d cir affg 29_tc_1179 66_tc_1080 as used in sec_2036 the term enjoyment has been described as synonymous with substantial present economic benefit estate of mcnichol v commissioner supra pincite in the context of real_property ‘ possession’ and ‘enjoyment’ have been interpreted to mean ‘the lifetime use of the property ’ 3_f3d_591 2d cir quoting 408_us_125 affg 98_tc_594 such possession or enjoyment of transferred property is retained for purposes of sec_2036 where there is an express or implied understanding to that effect among the parties -- - at the time of the transfer even if the retained_interest is not legally enforceable estate of maxwell v commissioner supra pincite guynn v united_states supra pincite 114_tc_144 73_tc_82 estate of honigman v commissioner supra pincite 52_tc_305 regulations likewise provide that an interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_20_2036-1 estate_tax regs the existence or nonexistence of such an understanding is determined from all of the facts and circumstances surrounding both the transfer itself and the subsequent use of the property estate of reichardt v commissioner supra pincite estate of rapelje v commissioner supra pincite traditionally the burden of disproving the existence of an agreement has rested on the estate and this burden has often been characterized as particularly onerous in intrafamily situations estate of maxwell v commissioner supra pincite estate of reichardt v commissioner supra pincite estate of rapelje v commissioner supra pincite furthermore although recently enacted sec_7491 may operate in certain scenarios to place the burden on the commissioner the statute is effective only for court proceedings that arise in connection with examinations commencing after date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 since the parties here stipulated that examination of the estate_tax_return at issue was initiated on date sec_7491 is inapplicable and the estate’s references thereto on brief are misplaced the burden therefore remains on the estate to establish that respondent’s determination is erroneous b ebxistence of consideration in accordance with the foregoing standards the value of the condominium must be included in decedent’s gross_estate if she retained an interest therein of a type described in sec_2036 unless she received adequate_and_full_consideration for the transfer at issue as a threshold matter we note that both parties have proposed as a finding of fact that no consideration was paid for the transfer since nothing in the record establishes that the conveyance of title was other than gratuitous we accept the proposed finding as a concession by the estate we also observe that even if decedent’s subsequent rent-- free occupancy is taken into account in this calculus it is self-evident that the value of a life_estate is not the equivalent of the value of an unencumbered estate accordingly we turn to whether decedent retained an interest within the meaning of sec_2036 cc existence of a retained_interest contentions of the parties respondent contends that the condominium is includable in decedent’s gross_estate on the grounds that decedent retained possession and enjoyment through an implied or tacit agreement respondent maintains that all of the circumstances relating to the purported conveyance of the property and decedent’s continued occupancy show an implicit arrangement bringing the residence within the purview of sec_2036 conversely the estate avers that the condominium is not subject_to inclusion in decedent’s gross_estate under sec_2036 it is the estate’s position that decedent relinquished all legal and equitable rights to the property in in support of this position the estate emphasizes the following facts title was transferred to the trust the trustee was bound by the trust terms and by fiduciary duties under state law to hold and manage the property for the benefit of the beneficiaries the beneficiaries were given an immediate right to withdraw trust assets and thereby to defeat all other rights and decedent gave up the economic benefit of being able to generate cash by selling or borrowing against the property the estate thus concludes that decedent had possession of the real_estate as a tenant and she paid for the same based on her payment of all occupancy costs we disagree for the reasons explained below analysis the totality of the circumstances presently before us requires a conclusion that an implied understanding existed between decedent and her family members that she would retain possession and enjoyment of her condominium within the meaning of sec_2036 the facts of this case are not such that it can be distinguished in any material way from the substantial body of case law mandating inclusion in the context of continued occupancy of a personal_residence as we shall detail infra the principal factors relied upon in such opinions are equally in evidence here and additional indicia unique to decedent’s situation buttress the adverse inference to begin with we and other courts have characterized the continued exclusive possession by the donor and the withholding of possession from the donee as particularly significant factors guynn v united_states f 2d pincite estate of rapelje v commissioner t c pincite estate of linderme v commissioner t c pincite here too decedent continued to occupy the condominium after the transfer of title to the exclusion of the donees or anyone else whose status stemmed from a superior legal right to the property the further circumstance that a donor’s occupancy occurred without payment of rent to the donee has also been repeatedly highlighted guynn v united_states supra pincite estate of rapelje v commissioner supra pincite estate of honigman v commissioner t c pincite as this court has opined continued rent-free exclusive occupancy of the residence for life constitutes a substantial present economic benefit akin to his renting the property to a third party and keeping the rent therefrom estate of baggett v commissioner tcmemo_1991_362 see also estate of linderme v commissioner supra pincite again such an analogy is present in this case as well we also note in this connection that the estate’s focus on an ability to sell or borrow against the property as a principal economic benefit finds no support in the reported decisions since the decedent in nearly every case has transferred legal_title a consequent legal disability from transacting based on the property must be assumed yet the courts have not mentioned this deficiency and thus have apparently deemed it without moment in the face of rent-free occupancy -- - moreover contrary to the estate’s intimations payment of occupancy expenses such as utilities taxes and insurance has not been considered a substitute for rent but rather has been seen to weigh in favor of finding a retained_interest guynn v united_states supra pincite estate of rapelje v commissioner supra pincite 57_tc_643 in sum courts have been unwilling to decide that no interest was retained within the meaning of sec_2036 where objective evidence has shown that the decedent’s relationship in fact to the property beyond the transfer of bare_legal_title remained largely unchanged guynn v united_states supra pincite estate of reichardt v commissioner t c pincite estate of rapelje v commissioner supra pincite such is clearly true here as a corollary to the preceding principle courts have also considered significant the lack of efforts on the part of a donee to sell lease use or otherwise take steps to obtain any economic return from the property estate of maxwell v commissioner f 3d pincite guynn v united_states supra pincite estate of rapelje v commissioner supra pincite additionally the practical unlikelihood of family members’ ousting an elderly relative has been acknowledged see guynn v united_states supra pincite estate of honigman v commissioner supra pincite estate of kerdolff v commissioner supra pincite -- - once more the facts before us fit this pattern as well the trustee did not even open a bank account for the trust hence we are hard-pressed to infer that the trustee intended to manage the property so as to achieve an economic benefit for the beneficiaries at any time prior to decedent’s death furthermore we find the particular terms of the trust instrument at issue here to be highly supportive of an implied arrangement that decedent would retain possession of the condominium specifically we emphasize that the express terms of the agreement granted mr trotter a right to possess the property for a period following decedent’s death we believe that there would have been little if any reason to include such language absent an understanding that decedent and her husband would be living in the home at the time of her death moreover we are satisfied that the logical conclusion to be drawn from these terms is not negated by the withdrawal provisions upon which the estate so heavily relies the numerous indicia discussed above are equally supportive of an implied understanding that the withdrawal rights would not be exercised an interpretation buttressed by the awareness that the beneficiaries were decedent’s grandchildren and three of the five were minors we cannot blind ourselves to the reality of the family relationships involved and the estate has failed to show that the withdrawal rights were anything more than a paper - formality without intended economic_substance in addition such construction is strengthened still further by fact that the trust’s having been funded solely with a single piece of real_estate would have made any attempt to effectuate a withdrawal complex and burdensome at best while it is not entirely clear from the document how the provision would operate in this circumstance we doubt that any beneficiary would seriously have contemplated forcing the trustee to sell the home so that he or she could collect dollar_figure lastly we observe that the four cases cited by the estate in support of its position do not lead us to reach a result different from that which appears compelled by the facts before us in particular the estate cites 408_us_125 101_tc_300 55_tc_242 and estate of chalmers v commissioner tcmemo_1972_158 however the principles that the estate asks us to glean from these cases seem to be drawn primarily from the courts’ discussions of sec_2036 rather than sec_2036 we do not dispute that courts have construed the term right as used in sec_2036 to mean an ascertainable and legally enforceable power see united_states v byrum supra pincite estate of wall v commissioner supra pincite nor do we disagree that the practical considerations -- - advanced by the commissioner may at times have been rejected as insufficient for inclusion under either paragraph of sec_2036 see estate of beckwith v commissioner supra pincite- nonetheless we are firmly convinced that the cases which deal with retained possession or enjoyment of a residence for purposes of sec_2036 which the estate’s cited cases do not establish the relevant standards and must govern our decision here accordingly the estate’s reliance on these legally and factually distinguishable opinions is misplaced therefore in light of all the facts and circumstances present in this case we hold that decedent retained possession and enjoyment of the condominium within the meaning of sec_2036 the value of the condominium must be included in her gross_estate il valuation of the condominium regulations promulgated under sec_2036 provide the following with regard to the value to be included in the gross_estate pursuant to that statute if the decedent retained or reserved an interest or right with respect to all of the property transferred by him the amount to be included in his gross_estate under sec_2036 is the value of the entire property less only the value of any outstanding income_interest which is not subject_to the decedent’s interest or right and which is actually being enjoyed by another person at the time of the decedent’s death if the decedent retained or reserved an interest or right with respect to a part only of the property transferred by him the amount to be included in his gross_estate -- under sec_2036 is only a corresponding proportion of the amount described in the preceding sentence sec_20_2036-1 estate_tax regs thus since decedent retained possession and enjoyment of her entire residence the full value of the condominium is includable in her gross_estate the standard for ascertaining such value is then set forth in sec_20_2031-1 estate_tax regs specifically property is included in the gross_estate at its fair_market_value defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts id the date with respect to which the asset is valued is either the date of death or if the alternate_valuation method under sec_2032 is elected the date prescribed in that section sec_20_2031-1 estate_tax regs as pertinent here sec_2032 states that property disposed of within months of the decedent’s death is valued as of the date of its disposition decedent’s condominium was sold approximately months after her death for dollar_figure respondent determined a value of dollar_figure in the notice_of_deficiency the estate has offered no further evidence and no argument on the issue of valuation we - - therefore sustain respondent’s determination we hold that the condominium is includable in decedent’s gross_estate at the determined value of dollar_figure to reflect the foregoing decision will be entered under rule
